Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims benefit of US 62/740,163 (filed 10/02/18).
	Claims 1-20 are pending.
	Applicant’s election without Group I (claims 1-10) in the Reply filed 02/14/22 is acknowledged.
	The Drawings filed 06/18/19 are approved by the examiner.
	The IDS statements filed 12/13/19, 07/29/20, 07/16/21, 10/14/21 and 01/11/22 have been considered.  Initialed copies accompany this action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/281,828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of copending ‘828 are drawn to methods of irradiating a polycrystalline superconductor with ions or neutrons.  The instant limitations relating to “effectively eliminate…caused by diffusion” would be inherently met by the copending method as the recited treatment mechanism and irradiation temperatures are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Welp et al (2015/0263259).
Initially, the examiner notes applicant’s discussion of the claim limitation(s) regarding “eliminate widening of boundaries” at para 0119 of the instant specification.  Additionally, note that the examiner construes the claimed terminology “cryogenic temperature” to broadly include any sub room-temperature values as in known in the art.
Welp discloses creation of high-pinning microstructures in YBCO coated conductors (Abstract).  The reference specifically teaches that the creation and presence of “mixed pinning defects” (i.e. both randomly dispersed defects and stacking precipitates/faults/columnar defects/twin boundaries results in increased critical current properties up to 40% (0025-0028; 0042; 0063; claims).  The reference further specifies formation of such defects (and corresponding) improved properties via neutron or ion irradiation of polycrystalline superconducting tapes, which process may be performed in combination with low temperature cooling of the material (0044-0047).  The disclosed ion/neutron irradiation at low temperatures would inherently result in the claimed “…effectively eliminate widening of boundaries” as instantly claimed as evidence by the substantial increase in current density.  The reference specifically or inherently meets each of the instantly claimed limitations. 
The reference is anticipatory.
In the event that the above disclosure is insufficient possess with inherently certainty the claimed “…eliminate widening of grain boundaries”, the examiner respectfully submits that the skilled artisan would have to utilize only routine testing in order to arrive at suitable cryogenic temperatures which result in such improved properties, as the reference clearly teaches improved current density via use of irradiation in conjunction with cooling to cryogenic temperature.  . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, in the event that minor modifications necessary to meet the claimed limitations, such as selection of appropriate dpa (displacements per atom) or “sub-cooling” temperature, are well within the purview of the skilled artisan. 
Claim(s) 1, 3, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newcomer et al (Physica C 1996).
Newcomer discloses (Abstract):

    PNG
    media_image1.png
    511
    1504
    media_image1.png
    Greyscale

The NPL reference exemplifies ion irradiation of Tl-2223 polycrystalline superconducting films using ion irradiation at temperatures as low as 22K, with a displacement of up to 0.020 (Introduction; page 246, 248).  The disclosed ion/neutron irradiation at low temperatures would inherently result in the claimed “…effectively eliminate widening of boundaries” as instantly claimed.  The reference specifically or inherently meets each of the instantly claimed limitations. 
The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
May 20, 2022